Title: Thomas Cooper to Thomas Jefferson, 24 October 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        
Octr 24. 1817 Philadelphia.
                    
                    I feel myself much flattered by the kind offer of the Visitors of the College near Charlotte’s ville; and have waited a very few days only to determine what course I ought to pursue. I have also been in pursuit of a Mr Slack who was for a short time a classical tutor at Carlisle, and who I find has since been in the same capacity at Lynchburgh. I thought well of him. He was in town a few days ago, but I have searched for him in vain. Cannot you write to Lynchburgh and enquire wher there was any objection to him there? I have been told he quitted that situation voluntarily on acct of the smallness of the salary. Let me know, before I engage with him, if I shd meet with him here. He is known here to nobody but Mr Duane. I can find as yet no one so capable.
                    As to a mathematical tutor, there is in that capacity in the University here, a man about 33 or 34, formerly a journeyman carpenter in Philada an irishman, of no education, who was recommended by Professor Patterson here to Carlisle. At Carlisle he staid while I staid, & left it when I went away. He has not a personal presence, or a knowledge sufficient of character, to know exactly how to manage young gentlemen from Virginia, and at Carlisle he was not liked by them: perhaps he will do better now from more experience. When he quitted Carlisle he was instantly engaged by Mr Patterson; he went to Ireland last winter, & has just returned: he is again engaged to assist Professor Patterson, & I think he might be had for your College: he is the best mathematician in the United States: he is self taught; but has a facility of acquiring & of communicating knowledge uncommon. What think you of such a person? His deportment is grave, his morals unexceptionable, his habits frugal. I have not ventured to make him any proposals till I hear from you.
                    I have just now received a letter from James Semple Esq Rector of the Board of Visitors at Williamsburgh, who notwithstanding my repeatedly declining to go there since I have been fixed in the University here, have thought proper to elect me: their resolutions transmitted to me immediately are as follow:
                    
                    At a convocation of the visitors and governors of William and Mary College held within the said College the 20th day of Octr 1817.
                    Resolved that Dr Thomas Cooper be appointed Professor of Chemistry and natural Philosophy in the College of Wm & mary to fill the vacancy occasioned by the resignation of Dr Jones.
                    Resolved that the Sum of 400 Dollars be  allowed and paid to Dr Thomas Cooper for his expences in removing to this city, in case of his acceptance of the Professorship of Chemistry and natural Philosophy: and that he be allowed the sum of 75 Dlrs annually for the expence of agents necessary to be used in his course of Chemistry.     Copy: teste Leo. Henley C.C.
                    
                    Mr Semple says that the Trustees (or Visitors) had determined that no reduction of the Salary or fees should take place: & that I might consider the situation as equivalent to 3000 Dlrs a Year.
                    To this I have written, that the Trustees of the university here, on my determining to stay here, have provided and furnished for me at my direction a Laboratory—a chemical lecture room—a room for my minerals & lectures on mineralogy—and a room for my library: all of them convenient and extensive: that I had now arranged all my books & minerals, & shd begin next monday to lecture three times a week in mineralogy and four times in Chemistry: so that my destination for the winter was fixed in this place. I said nothing of any future intention, or of your proposals.
                    I know not how I can answer at present with respect to what will be expedient for me to do a year and a half hence. Had the propositions of paying me interest on the value of my minerals and books been made with the commencement of a professorship in April 1818 instead of April 1819 I should be inclined to accept it at all hazards; but if as I have reason to expect, an application shd be made by the medical Students to the Trustees, to permit them to attend either Dr Coxe or myself, or one course with Dr Coxe and another with me—and if such an application shd be assented to, there will be nothing further that I can reasonably wish: in point of honour and profit and comfort, it will leave for me, nothing to be desired: it would fix me here.
                    With every sentiment of respect and gratitude, for the kind offers the visitors of your contemplated college have been so good as to transmit by your means—with every wish for a healthy situation & a permanent one, I know not yet how to return a decisive answer. However as the time is so distant, I may well presume that nothing presses; & I shall continue to enquire for the other professors wanted, among such persons as are likely to give me useful information.
                    
                        Believe me always with great respect, and every kind feeling
                         Dear Sir Your friend
                        Thomas Cooper
                    
                